DETAILED ACTION
Information Disclosure Statement
The IDS dated 5/15/20 has been entered.
It is noted that the only explanation of relevant content for the JP reference submitted in the English language is the contents of the co-filed EPO office action. As this is the only portion of the filing which fulfills the applicant’s obligations with respect to a statement of relevance, it has been treated as an admission by the applicant that the EPO characterization of the contents of the JP document are accurate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP S5210611 (‘611).

Regarding claim 1, ‘611 teaches a cryogenic liquid storage tank (Fig. 1) comprising: a vessel (1) for containing a cryogenic liquid (b); a fill pipe (4) in communication with the vessel wherein the vessel is filled with the cryogenic liquid via the fill pipe (Para. [0002]); a heat exchanger (5, 6) located within the vessel (Fig. 1) having a heat exchanger passageway (5) in fluid communication with the fill pipe (Fig. 1), wherein the cryogenic liquid flows through the heat exchanger passageway during filling of the vessel (Fig. 1).

Regarding claim 11, ‘611 teaches the method of: flowing cryogenic liquid (b) into a vessel (into the interior contained by 1) of the tank (Fig. 1); flowing the cryogenic liquid into a heat exchanger (5, 6) located within the tank (Fig. 1); and flowing the cryogenic liquid out of the heat exchanger (opening at the bottom of 5) and into the tank (b; Fig. 1; Para. [0002]).

‘611 further teaches that: the heat exchanger comprises a tube heat exchanger (5), per claim 4; the vessel has an ullage (a) and the heat exchanger is at least partially located in the ullage (Fig. 1), per claim 5; the heat exchanger includes an outlet end (bottom of 5) in fluid communication with the heat exchanger passageway (5; Fig. 1) being configured to dispense the cryogenic liquid into the vessel (Para. [0002]), per claim 6; the outlet end is located below the ullage (Fig. 1), per claim 7; the outlet end is configured to dispense cryogenic liquid into an existing volume of the liquid (b) in the vessel (Fig. 1), per claim 8; the heat exchanger condenses gases within the vessel (Para. [0002]), per claim 9, thereby assisting in maintaining a selected vapor pressure within the tank, per claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over ‘611 in view of Pauliukonis (US 3,260,060).
‘611 does not teach that the heat exchanger is serpentine or a coil.
Pauliukonis teach that, when forming a heat exchanger within a cryogenic vessel for the purposes of filling/unfilling the vessel and contacting both the ullage (2) and the liquid (see Fig. 1), it is old and well-known to form the heat exchanger (5) as a serpentine coil (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to form the device of ‘611 with a serpentine coil heat exchanger tube, as taught by Pauliukonis, in order to increase the area of heat exchanger of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763